Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “detection wheel train are disposed, configured to enable selectively disposing the indicator wheel to a first position or a second position different from the first position with the detection wheel train disposed to the same position whether the indicator wheel is disposed to the first position or the second position” in combination with the other limitations of claim 1. 
The prior art does not teach nor suggest the claimed “detection wheel train are disposed, enabling selectively disposing - 47 - the indicator wheel to a first position or a second position different from the first position with the detection wheel train disposed to the same position whether the indicator wheel is disposed to the first position or the second position” in combination with the other limitations of claim 6.
JPS61-144493U teaches a timepiece with a wheel train with a pointer and a bearing member that supports selectively mounted gears that can be engages with at least one gear in the wheel train at different positions. JPS61-144493U does not teach a “detection wheel train” as recited in claims 1 and 6. 
JP 2006-119007 teaches a watch with optional derivative models wherein different functions are mounted at different points sharing common driving elements. JP 2006-119007 does not teach a “detection wheel train”. 
JP2010-223689 teaches reducing the calendar indicator size to facilitate multiple display variations. JP2010-223689 does not teach a “detection wheel train”.
JP 2016-008949 discloses a “detection wheel train”, sensors, and method of operation. JP 2016-008949 does not disclose “indicator wheel to a first position or a second position different from the first position” in combination with the other limitations of claims 1 and 6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6-3-22
/SEAN KAYES/Primary Examiner, Art Unit 2844